Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Trespass, § 27*—when reversioner may maintain action for damages for. Where land was in the possession of one as tenant of another who claimed to be the owner thereof by twenty years’ adverse possession under claim of ownership, and a third person built a fence and took possession of the land, claiming ownership thereof through survey and deeds of adjoining land, held that under the Practice Act, sec. 36 (J. & A. If 8573), giving a right of action to one not in possession for injury to a remainder or reversion, the lessor had a right to sue for the damages which accrued to him as reversioner by reason of such injury. 3. Trespass, § 62*—what damages are recoverable by reversioner. Where a person went upon land in possession of the tenant of another, built a fence thereon and took possession thereof, held that the party whose tenant was in possession of the land was entitled to recover at least nominal damages and a judgment for five dollars in his favor was not excessive.